Case 0:19-cv-61375-RAR Document 28 Entered on FLSD Docket 12/23/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 0:19-cv-61375-RAR

  VILMA REYES, individually and on
  behalf of all those similarly situated,

                Plaintiff,
  v.

  RADIUS GLOBAL SOLUTIONS LLC,

                Defendant.
                                                   /

                DEFENDANT, RADIUS GLOBAL SOLUTIONS LLC’S,
                  NOTIFICATION OF NINETY DAYS EXPIRING

         Defendant, Radius Global Solutions LLC (RGS), through undersigned counsel and

  pursuant to Local Rule 7.1(b)(4), hereby provides this Notification of Ninety Days

  Expiring relating to its pending Motion for Judgment on the Pleadings (Doc. 17) and states:

         1.     On August 28, 2019, RGS e-filed its motion, titled “Defendant, Radius Global

  Solutions LLC’s Motion for Judgment on the Pleadings.” and simultaneously served the

  motion on counsel for plaintiff, Vilma Reyes (plaintiff). (Doc. 17)

         2.     On September 11, 2019, plaintiff e-filed her response, titled “Response in

  Opposition to Defendant’s Motion for Judgment on the Pleadings,” and simultaneously

  served the response on counsel for RGS. (Doc. 20)

         3.     On September 18, 2019, RGS e-filed its reply, titled “Defendant, Radius Global

  Solutions LLC’s, Reply in Support of its Motion for Judgment on the Pleadings,” and

  simultaneously served the reply on counsel for plaintiff. (Doc. 21)
Case 0:19-cv-61375-RAR Document 28 Entered on FLSD Docket 12/23/2019 Page 2 of 2



         4.     More than ninety days have passed since the pending Motion for Judgment on

  the Pleadings has been fully briefed. To date, the Court has not set a hearing on the Motion.

  Dated: December 23, 2019
                                             Respectfully submitted,

                                             /s/ Ashley Wydro
                                             Ashley Wydro, Esq.
                                             Florida Bar No. 0106605
                                             Dayle M. Van Hoose, Esq.
                                             Florida Bar No. 0016277
                                             SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.C.
                                             3350 Buschwood Park Drive, Suite 195
                                             Tampa, Florida 33618
                                             Telephone: (813) 440-5327
                                             Facsimile: (877) 334-0661
                                             awydro@sessions.legal
                                             dvanhoose@sessions.legal

                                             Counsel for Defendant,
                                             Radius Global Solutions LLC

                               CERTIFICATE OF SERVICE

         I certify that on this 23rd day of December 2019, a copy of the foregoing was filed

  electronically in the ECF system. Notice of this filing will be sent to the parties of record

  by operation of the Court’s electronic filing system, including plaintiff’s counsel as

  described below.

                                      Jibrael S. Hindi, Esq.
                                      Thomas J. Patti, Esq.
                              The Law Offices of Jibrael S. Hindi
                                 110 SE 6th Street, Suite 1744
                                Fort Lauderdale, Florida 33301
                                      tom@jibraellaw.com
                                    jibrael@jibraellaw.com

                                             /s/ Ashley Wydro
                                             Attorney
